Citation Nr: 9917831	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-01 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1989.

The issue of entitlement to service connection for a low back 
disability was previously before the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
March 1990.  At that time, it was found that the veteran had 
suffered from an acute and transitory back injury in service 
which had not resulted in any chronic back disorder.

This appeal arose from a March 1997 rating decision of the 
St. Petersburg RO, which found that the veteran had not 
presented new and material evidence to reopen his claim for 
service connection for a chronic low back disorder.  This 
decision was confirmed by a rating action issued in July 1997 
and by supplemental statements of the case issued in November 
1997 and February and June 1998.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in March 1990.

2.  Evidence submitted subsequent to the March 1990 decision 
is relevant to and probative of the question whether the 
appellant's currently diagnosed degenerative disc disease 
(DDD) of the low back is etiologically related to the injury 
suffered in service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a low back disability has been submitted.  
38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

In the record at the time that the RO first reviewed this 
case in March 1990 were the service medical records, which 
included a November 19 to 21, 1986 hospitalization report.  
Two weeks prior to this hospitalization, the veteran had 
begun to experience low back pain on an intermittent basis.  
This had resolved until 4 to 5 days before admission, when he 
noted continuous back pain with radiation down the left leg.  
He denied any history of trauma or strain.  An x-ray was 
negative.  He was admitted and placed on bedrest; he also 
underwent a course of physical therapy.  He experienced a 
rapid improvement, with resolution of his sciatica by the 
second day of hospitalization.  The diagnosis was low back 
pain with left sciatica.  By December 2, 1986 he had no pain 
whatsoever and normal range of motion.  The February 1989 
retirement examination found no evidence of any back problems 
(he had denied any recurrent low back pain).

A VA examination of the veteran conducted in November 1989 
contained no complaints of back pain.  The examination was 
completely negative.  No diagnosis of any back pain was made.

The evidence received following the March 1990 RO decision 
included numerous private outpatient treatment records 
developed between 1992 and 1996.  These reflected treatment 
for back problems following an on-the-job injury suffered on 
November 10, 1992.  DDD was ultimately diagnosed.  In April 
1997, the veteran's private physician submitted a statement 
in which he opined, after a review of the claims folder (to 
include the service medical records), that the veteran's DDD 
originated with the injury suffered in service in 1986.  In 
June 1997, a VA examiner reviewed the entire claims folder 
and opined that his current problems are related to the 1992 
work injury and not the 1986 inservice injury.

According to Elkins v. West, 12 Vet. App. 209 (1999), in new 
and material cases, the Secretary must first determine 
whether new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) (1998).  Second, if new and material 
evidence has been presented, the claim is reopened and the 
Secretary must then determine if the claim is well grounded 
based upon all the evidence of record.  Third, if the claim 
is well grounded, the Secretary may then proceed to evaluate 
the merits of the claim.

The evidence received after the March 1990 denial of the 
claim, including the April 1997 statement of the veteran's 
private physician, is clearly relevant to and probative of 
the question whether the veteran's current low back DDD is 
etiologically related to the inservice back injury.  Taking 
this evidence as credible, for the sole purpose of the claim 
to reopen, it is found that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (1998).  When there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a low back 
disorder, the claim is reopened.


REMAND

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim for service 
connection for a low back disability without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the case must be remanded for adjudication on 
the merits prior to appellate review.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the medical evidence of record contains 
two opinions, one from a private physician and one from a VA 
physician.  The former opinion indicated that the veteran's 
current DDD of the low back was related to his inservice 
injury; the latter stated that no such relationship existed.  
This conflict needs to be resolved prior to a final 
determination of the veteran's claim.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations.  The examiners must review 
all the evidence of record, particularly 
the service medical records, prior to the 
examinations.  Following this review and 
the objective medical examination, the 
examiners should render an opinion as to 
whether the veteran's currently diagnosed 
DDD of the right L5-S1 disc is 
etiologically related to the low back 
with left sciatica treated in service.  A 
complete rationale for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
examiners are asked to indicate in the 
examination reports that the entire 
claims folder has been reviewed.  

2.  The RO should readjudicate the claim 
for service connection for a low back 
disorder based on all the evidence of 
record, without regard to finality.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

